Citation Nr: 1230030	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-00 123A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual employability (TDIU).

2.  Entitlement to an effective date earlier than December 16, 2003, for a 50 percent rating for migraine headaches.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to February 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2004 and more recent rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).

In that April 2004 decision, the RO in Newark, New Jersey, in relevant part, increased the rating for the Veteran's thoracic strain from 10 to 20 percent retroactively effective from December 16, 2003, the date of receipt of his claim for a higher rating for this disability.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  He also appealed that decision to the extent it had denied his claim for a rating higher than 10 percent for his headaches.

A subsequent December 2004 RO decision increased the rating for the migraine headaches from 10 to 30 percent - also retroactively effective from the December 16, 2003 claim.  And he again continued to appeal, requesting an even higher rating.  AB, 6 Vet. App. at 38-39.

In August 2008, the Board denied the Veteran's claims for higher ratings for his migraine headaches and thoracic strain.  The Board also denied his claim for an earlier effective date regarding the rating for the thoracic strain.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC) - but only to the extent the Board had denied the claims for higher ratings for his migraine headaches and thoracic strain.  He did not appeal the claim for an earlier effective date for the higher rating for thoracic strain. 

In May 2009, during the pendency of the appeal to the Court, the Veteran's then attorney and VA's Office of General Counsel - representing the Secretary of VA, filed a joint motion asking the Court to partially vacate the Board's decision, to the extent it had denied the claims for higher ratings for the migraine headaches and thoracic strain, and to remand these claims for further development and readjudication in compliance with directives specified.  The Court issued an order that same month granting the joint motion and returned the file to the Board.

So to comply with this Court order, the Board, in turn, remanded these claims to the RO in April 2010. 

In a subsequent August 2010 decision, on remand, the RO increased the rating for the migraine headaches even further - to 50 percent, but only retroactively effective from June 17, 2010, the date of a VA compensation examination (so not all the way back to the December 16, 2003, claim for a higher rating for this disability).  This 50 percent rating is the highest possible rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, but there remained for consideration whether the Veteran was entitled to a rating higher than 30 percent for the immediately preceding period - dating back to his December 16, 2003 claim, when he had this lesser rating (albeit up from the initial 10 percent rating).

The August 2010 supplemental statement of the case (SSOC) also continued to deny a rating higher than 20 percent for the thoracic strain, so this other claim also remained at issue.

In a later January 2011 decision, the Board denied this claim for a rating higher than 20 percent for the thoracic strain.  However, the Board determined the criteria were met for the higher 50 percent rating for the migraine headaches as of an earlier date, namely, as of the December 16, 2003 claim for a higher rating for this disability (so not just, instead, since the June 17, 2010 VA compensation examination).  The Board also determined there was a derivative TDIU claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since, however, this derivative TDIU claim required further development before being decided on appeal, the Board remanded this derivative TDIU claim to the RO.  See VAOPGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001).


The additional development of this derivative TDIU claim especially included having the Veteran undergo a VA compensation examination for a medical opinion concerning whether he is unemployable on account of his service-connected disabilities, meaning incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.

While this derivative TDIU claim was on remand for this additional development, the RO in St. Petersburg, Florida, in April 2011, effectuated the Board's grant of the higher 50 percent rating for the migraine headaches as of the earlier effective date of December 16, 2003.

And as concerning the derivative TDIU claim, the Veteran had the requested VA compensation examination in May 2011, with an addendum in January 2012.  The St. Petersburg RO considered the results of that VA examination and the medical opinion provided, including in the addendum, and issued an SSOC in February 2012 continuing to deny this derivative TDIU claim.  The Veteran's attorney submitted written argument in response to that SSOC later in February 2012 as to why the continued denial of this derivative TDIU claim was unwarranted.

The attorney also since has submitted a timely notice of disagreement (NOD) in April 2012 requesting an effective date even earlier than December 16, 2003, for the grant of the 50 percent rating for the migraine headaches.  In particular, he is requesting this rating be retroactively effective from one year immediately preceding the receipt of this increased-rating claim on December 16, 2003, so back to December 16, 2002, citing 38 U.S.C.A. § 5110(b)(2).  According to the implementing VA regulation, three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet. App 125, 126 (1997).

The U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).

The Veteran's attorney therefore is arguing possibility "(2)", namely, that it was factually ascertainable during the one year immediately preceding the December 16, 2003 claim that the Veteran met the criteria for the higher (and maximum possible) 50 percent rating for his migraine headaches.  Since, however, the RO has not provided the Veteran a statement of the case (SOC) concerning this issue, the Board must remand, rather than merely refer, this claim to the RO pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran's attorney acknowledged as much when more recently submitting argument in July 2012 concerning the derivative TDIU claim, which he added is "inextricably intertwined."  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).  Therefore, although the attorney recognized it was "too early in the claims process for a current assessment by the Board" regarding whether an even earlier effective date is warranted for the higher 50 percent rating for the migraine headaches, and that it is "against protocol for this alternative claim to be adjudicated by the Board at this time", the fact that he acknowledges the derivative TDIU claim is inextricably intertwined necessitates also remanding this derivative TDIU claim to 

avoid piecemeal adjudication of claims with common parameters.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when so closely tied together that a final decision concerning one claim cannot be rendered until a decision on the other).  These types of claims therefore should be considered concurrently, rather than apart, although the attorney asked that the Board render a decision on the Veteran's derivative TDIU claim as soon as possible, so seemingly wants the Board to go ahead and decide this derivative claim.  But, again, where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  So, despite the attorney's request, the Board also is remanding this derivative TDIU claim.


REMAND

Aside from the fact that the Veteran and his attorney have filed a timely NOD to initiate an appeal for an even earlier effective date for the higher 50 percent rating for the migraine headaches, that is, even earlier than December 16, 2003, the Veteran's derivative TDIU claim also requires further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  And this is despite the Board's prior remand of this claim in January 2011.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this additional remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim so the Veteran is afforded every possible consideration.

There is conflicting evidence as to whether the Veteran is in fact unemployed at the present time (and has been, as he and his attorney allege, since 2005).  This crucial point must be clarified prior to appellate review of his derivative TDIU claim, as they contend that he is not only unemployed, but unemployable, due solely to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

For example, on his initial June 2005 TDIU application (VA Form 21-8940), the Veteran stated that he was then currently working on a full-time basis as an office manager for Equant, and that he had been employed there since September 2003, so for the immediately preceding 2 years.  But he also alleged that he was too disabled to work.  He reported prior employment at ARC from January to September 2003 and at Apollo Networks before that, from June 2002 to January 2003.

During his more recent May 2005 RO hearing, he testified that he was then currently working as a project manager in a position he had held since September 2003, so presumably referring to his job with Equant.  But he also said he worked at home and sometimes was unable to work during his severe headaches.

In a contemporaneous May 2005 letter, the employer, Equant, stated the Veteran had been working there since September 2003 and was still employed there, although his performance on the job as a project coordinator was "regularly extremely hindered by medical issues related to his time in the Air Force", so presumably referring to his service-connected disability(ies).  It was indicated that sick leave and/or medical appointments related to headaches, back and shoulder pain, and hearing issues had required him to miss close to 60 days of work in just 18 months of employment.  Additionally, problem with memory loss may have been a factor in several miscommunications which, while recoverable, could have been extremely detrimental to their business and, consequently, his continued employment there.  It was further noted that his continued absence coupled with the prospect of further medical-related missteps continued to be an area of great concern.


His prior employer, Apollo Network Solutions, Inc., also submitted a supporting statement in May 2005 confirming his employment there was terminated due to his health issues which required him to be absent from work frequently.  Being a service/sales based small business with a limited number of employees, Apollo had no choice other than to find a more dependable employee to fill his position.  Had it not been for his health problems, his employment would not have been terminated.

A Report of Contact (VA Form 119) from later that year, however, in November 2005, indicates the Veteran was still working.

Reports of VA examinations both before and since, in January 2004, November 2005, June 2010 and May 2011 all reflect that he was still working on a full-time basis.  In May 2011, he related that he had held the same employment as a project manager for ten years.  However, he indicated he had been on FMLA leave for the past six weeks because he was unable to do his job.  He said he had missed one month of work over the past year secondary to headaches, memory disturbance and difficulty concentrating.

In stark contrast to the above evidence, the Veteran's attorney has continued to steadfastly maintain the Veteran has been unemployed (and unemployable) since 2005.  In a February 2012 letter, the attorney wrote, "We state again, that 2005 was the end of [the Veteran's] gainful employment."  He added, "In summary, we have already stated that this veteran is unemployed and has been for the last 
six-plus years."  Finally, he stated that "This veteran was terminated from his last two places of employment and has been unemployed for seven years now...."  He primarily contends the Veteran is unemployable due to his service-connected migraine headaches, but also cites to a somewhat lesser extent the combined effect the service-connected disabilities, as a whole, have on employability, so when additionally considering the thoracic back strain with spasms, tinnitus, right knee tendonitis, and left ear hearing loss.


The RO therefore needs to clarify whether the Veteran is still working and, if not, the date he last worked.  To this end, the RO should send him another TDIU application (VA Form 21-8940) and ask that he complete and return it providing this necessary information.  He should be specifically asked to list his employment history since June 2005 (the date of his prior TDIU application, VA Form 21-8940).

The Board also sees that VA examiners have recently observed that there is no evidence of medical treatment for migraine headaches since 2005.  But the Veteran and his attorney maintain that treatment in years past was ineffective, as evidenced by the migraines continuing to get worse in spite of it.  Therefore, the RO should inquire as to whether the Veteran since has received any additional evaluation or treatment for his migraines (or any of his other service-connected disabilities) and, if he has, attempt to obtain these additional records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency since VA generated, so even if not physically in the file, and therefore must be obtained if they could be potentially determinative of the claim).

As for the claim for an effective date earlier than December 16, 2003 for the higher 50 percent rating for the migraine headaches, the Veteran and his attorney were notified of the RO's decision effectuating the Board's grant of this effective date for this higher rating in a May 2011 letter.  And, as already alluded to, the attorney submitted a timely NOD in April 2012, so within the next year, disagreeing with this effective date and asking for an even earlier effective date, i.e., one year prior, so back to December 16, 2002.  See 38 C.F.R. § 20.201.  When, as here, a timely NOD has been filed regarding an issue, and but an SOC has not been provided concerning this issue, the appropriate disposition is for the Board to remand the claim to the RO for issuance of an SOC, rather than merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also has to be given time, in response, to complete the steps necessary to perfect an appeal of this additional claim to the Board by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran an SOC concerning his appeal for an effective date earlier than December 16, 2003, for the grant of the higher 50 percent rating for his migraine headaches.  He and his attorney argue that it was factually ascertainable during the immediately preceding year, so as of December 16, 2002, that he was entitled to this higher rating, so they are requesting an even earlier effective date back to December 16, 2002, citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

He also must be advised of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.302(b).  Only if an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.

2.  Clarify whether he is currently working; so write to him and his attorney, enclosing a VA Form 21-8940, and ask that they complete and return it - listing the employment history since June 2005 (the date of receipt of the prior VA Form 21-8940).

3.  Also ask that the Veteran provide the names and addresses of all medical care providers who have evaluated or treated him for any service-connected disability since June 2005.  With his authorization, obtain all records that are not duplicates of those already in the claims file.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The Veteran also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

4.  Then readjudicate the claim for a TDIU in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


